Citation Nr: 9903634	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  98-15 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to March 1, 1995 for 
the grant of service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Rick Brass, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to May 1977.  
The Department of Veterans Affairs (VA) Regional Office (RO) 
denied service connection for a right knee disability in 
January 1981.  In September 1995, service connection was 
granted a right knee disability; a March 1, 1995 effective 
date was assigned.  The current appeal follows a January 1998 
Department of Veterans Affairs (VA) Regional Office (RO) 
rating decision denying effective date earlier than March 1, 
1995 for service connection for the right knee disability.

In November 1998, the undersigned Board Member presided at a 
videoconference hearing at which the veteran testified and 
his attorney presented argument. 

 
FINDINGS OF FACT

1.  The veteran initially filed a claim of entitlement to 
service connection for a right knee disability in May 1977. 

2.  The veteran failed to report for a scheduled VA physical 
examination in 1980.

3.  In January 1981, the RO mailed a letter to the veteran's 
address of record indicating that it had disallowed service 
connection for a right knee disability.

4.  An appeal was not commenced within one year after the 
January 1981 letter.  

5.  The veteran did not apply to reopen his claim for service 
connection for a right knee disability until March 1, 1995.



CONCLUSION OF LAW

The criteria for an effective date prior to March 1, 1995 for 
the grant of service connection for right knee disability 
have not been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that an effective date prior to March 1, 
1995 should be assigned for the grant of service connection 
for right knee disability.  Specifically, he contends that 
the effective date should be in May 1977, when he was 
discharged from service and filed an initial claim of 
entitlement to service connection.  The veteran further 
contends that he never received notice of a VA physical 
examination which was scheduled in late 1980 to evaluate the 
claimed right knee disability, and he never received a 
January 1981 letter from the RO notifying him of the denial 
of service connection for the right knee disability and of 
his right to appeal that decision.  

In the interest of clarity, the Board will first briefly 
describe the relevant law and regulations.  The factual 
background will be reviewed.  Finally, the Board will analyze 
the claim and render a decision.

Relevant Law and Regulations

The method for determining the effective date of a grant of 
service connection is set forth in 38 U.S.C.A. § 5110(a), as 
well as 38 C.F.R. § 3.400.  With respect to the assignment of 
an effective date, the applicable law indicates that, except 
as otherwise provided, the effective date of an award based 
on an original claim shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 
1991).  The date of entitlement to an award of service 
connection is the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (1998).

A rating action becomes final unless it is appealed within 
one year.  After a claim has been denied by a rating decision 
that was unappealed or from which an appeal was not 
perfected, it may be challenged on the basis that it 
contained clear and unmistakable error.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.105, 20.200, 20.302, 20.1103 (1998).

In pertinent part, the effective date of an award based on a 
claim reopened after final disallowance shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(q)(1)(ii) and § 3.400(r).

Factual Background

The veteran left military service on May 1, 1977.  An 
original claim of entitlement to service connection for a 
right knee disability (VA Form 21-526e) signed by the veteran 
was received by the RO on May 13, 1977.  

In July 1980, the veteran signed a VA Form 22-1990V, 
Application for Program of Educational Training, in which the 
address was stated to be 4418 Mossygate, Spring, TX 77373 
(hereinafter "the Mossygate address").  A September 1980 VA 
Form 22-1999, Enrollment Certification, completed by North 
Harris County College, gave the Mossygate address as the 
veteran's address, and on October 15, 1980, the RO sent a 
letter to the veteran at the Mossygate address informing him 
that he had been awarded educational benefits in the amount 
of $185 monthly.
There is no indication that the veteran did not receive this 
letter.

In October 1980, the RO mailed the to veteran at the 
Mossygate address notice that a VA physical examination was 
being scheduled with respect to his claim.  There is no 
explanation of record for the over three year delay in 
processing the claim.     

In December 1980, the VA Medical Center (VAMC) which was to 
examine the veteran notified the RO that it had scheduled the 
veteran for such examination, and that the veteran had failed 
to appear for the VA examination.   The address listed by the 
VAMC was the Mossygate address.

In January 1981, the RO mailed to the veteran at the 
Mossygate address a notice its denial of his claim, which was 
based on his failure to report for a scheduled examination.  
The veteran was also provided with information as to his 
right to appeal its decision.  No appeal was initiated.

The record does not indicate that any of the letters sent to 
the veteran between October 1980 and January 1981 were 
returned to the RO or the VAMC as undeliverable.  

In January 1987, the veteran submitted two signed forms to 
the RO, a VA Form 22-1995, Request for Change of Program and 
a VA Form 21-686c, Declaration of Marital Status, both of 
which listed the Mossygate address.  


On March 1, 1995, an application to reopen the claim for 
service connection for right knee disability was received 
from the veteran.  In September 1995, the RO granted service 
connection for the right knee disability, effective from 
March 1, 1995.  In January 1998, the RO denied an earlier 
effective date, and the veteran appealed.  

In April 1998, the veteran indicated that he felt that a May 
1977 effective date was warranted, since service physicians 
had mis-diagnosed his right knee during service, resulting in 
a right knee anterior cruciate ligament tear going unnoticed 
until years later.  Also, he had been told when he was 
discharged from the service that since he had recovered from 
his in-service knee injury in 1976, he could not claim 
service connection for it because only ongoing medical 
problems could be claimed.  

During his videoconference hearing on appeal, the veteran 
testified that he had been living at the Mossygate address 
during the time in question, and that he had been receiving 
educational benefits there.  Hearing Transcript [T.] 5-6.  He 
further testified that he had never been notified of the VA 
examination in 1980, and that he did not recall ever having 
received the January 1981 denial letter from the RO.  T. 9.

During the hearing, the veteran's attorney pointed out that 
recent correspondence from VA had contained errors and 
irregularities.  T. 9.  He referred to the lengthy delay 
between when the veteran filed his claim in May 1977 and when 
the RO started to work on the claim in late 1980 and 
speculated that the reason that veteran did not receive 
correspondence from VA in late 1980 and early 1981 was 
essentially due to more errors on the part of VA.  The 
veteran also contended that the reliance he had placed on 
service personnel who had told him he did not have a good 
claim for his knee warranted an earlier effective date.  T. 
9-13.


Analysis

The veteran has argued that a May 1977 effective date for 
service connection is warranted.  In essence, he appears to 
be contending that the unappealed January 1981 denial of his 
claim by the RO is a nullity due to due process violations, 
specifically failure on the part of VA to inform him of the 
scheduled physical examination and failure to inform him in 
January 1981of the denial of his claim and his appeal rights.  
He thus believes that his claim extends back to its filing 
immediately after he left service.  See 38 C.F.R. 
§ 3.400(b)(2) (1998).

In essence, the RO assigned the March 1, 1995 effective date 
for service connection based on the date of the veteran's 
submission of a reopened claim under 38 C.F.R. 
§ 3.400(q),(r) and denied the veteran's claim for an earlier 
effective date because of the final unappealed January 1981 
denial of service connection for a right knee disability.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1998).

At the outset, the Board observes that the veteran is not 
contending that he lived at a different address than was 
listed in VA records.  Rather, he contends that he never 
received the October 1980 notice of physical examination and 
the January 1981 denial letter from the RO or any letters 
scheduling a physical exam from the VAMC.  He speculates that 
this was due to VA incompetence, pointing to errors made by 
VA with respect to his case over the years. 

The United States Court of Veterans Appeals (Court) has 
defined a presumption of administrative regularity as 
follows: "[t]he presumption of regularity supports the 
official acts of public officers and, in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties."  Clear evidence 
to the contrary is required to rebut the presumption of 
regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), 
(quoting United States v. Chemical Foundation, 272 U.S. 1, 
14-15 (1926).  While the Ashley case dealt with regularity 
and procedures at the Board, in Mindenhall v. Brown, 7 Vet. 
App. 271 (1994), the Court applied the presumption of 
regularity to procedures at the RO level, such as in the 
instant case.    

In this case, therefore, there is the presumption that the 
veteran received the letters which evidence in the claims 
folder indicates VA mailed to him in 1980 and 1981.  The 
information which was put in his claims folder in 1980 and 
1981 is presumptive evidence that he received those letters.

The veteran's mere statements that he never received the 
notices that official VA records indicate were sent, standing 
alone, are insufficient to rebut the presumption of 
regularity.  See Mindenhall, supra.  The address that the 
letters were sent to was the last known address of record of 
the veteran, the veteran obviously continued to receive VA 
educational benefits at that address, and the veteran 
acknowledges that he was living there at the time.  There is 
no returned mail or other evidence to indicate the veteran 
did not receive the letters.  

The question arises as to whether certain errors of VA 
pointed to by the veteran's attorney serve to rebut the 
presumption of administrative regularity.  It is true that 
the RO did wait more than three years between when the 
veteran filed his claim in May 1977 and when it took action 
on the claim in October 1980.  There is no explanation of 
record for this delay, and it hardly shows the RO in a 
favorable light.  Once the RO began working on the claim, 
however, it appears to have followed correct procedures in an 
expeditious fashion.  The RO scheduled the veteran for a VA 
examination in October 1980, was informed in December 1980 by 
the VAMC that he had not reported for examination, then 
denied the claim and sent a letter to the veteran in January 
1981 informing him the claim was denied because he did not 
appear for the examination.  In that letter, the RO further 
informed the veteran of his right to appeal its decision.  
This is all in keeping with the law and VA regulations in 
effect at the time.  There is no indication that the RO made 
a mistake concerning the veteran's address; this appears to 
have been stated correctly on all correspondence.  

The Board believes that the lengthy delay in processing the 
veteran's claim, however inexcusable, does not lead to any 
presumption that the RO committed other errors, such as 
failing to mail letters to the veteran, in 1980 and 1981.

There is another fact to consider.  Two VA entities, the RO 
and the VAMC, sent letters to the veteran which he contends 
that he did not receive.  The veteran has not contended that 
the VAMC delayed handling his claim in any way, so his 
argument that one error (delay) presumes another (failure to 
mail notice) surely does not apply to the VAMC.  

The veteran's attorney also points to minor but embarrassing 
RO errors of recent vintage, such as his name being 
misspelled and his name and the veteran's name being confused 
in recent correspondence from the RO.  The veteran's attorney 
does not contend that this recent RO correspondence was not 
received by him; he clearly received it.  Thus, if the 
attorney is attempting to establish that the RO was and is 
incapable of sending correspondence which will get to 
intended recipients, his example does not prove his 
contention.  The Board does not believe that such recent 
errors constitute "clear evidence to the contrary" which is 
sufficient to rebut the presumption of regularity.       

The veteran has also referred to alleged misinformation given 
him by service department personnel when he was discharged.  
In essence, he has testified that an Air Force sergeant told 
him that he did not have a valid claim.  T. 12-13.  However, 
the Board fails to understand how such information was 
detrimental to the veteran's claim of entitlement to service 
connection for a right knee disability, since he filed his 
claim with VA within days after he left service, 
notwithstanding what he may have been told.   In any event, 
the issue here is not the date of the initial claim, but 
whether or not the denial of that claim became final, which 
has nothing to do with what the veteran was told during 
service.  

The veteran does not contend, and the record does not 
demonstrate, that he appealed the January 1981 RO decision.  
Accordingly, that decision became final.  The evidence 
additionally does not demonstrate, and the veteran does not 
contend, that any other claims of entitlement to service 
connection for a right knee disability, formal or informal, 
were filed between January 1981 and March 1995, when he filed 
his reopened claim.

For the reasons stated above, the Board has concluded that 
the veteran's initial claim of entitlement to service 
connection for a right knee disability, which was filed in 
May 1977, was denied in an unappealed RO decision in January 
1981.  That decision was proper under the circumstances, that 
is the veteran did not report for a scheduled VA physical 
examination.   The veteran reopened his claim in March 1995, 
and was assigned service connection as of that date.  This 
assignment of an effective date is correct under 38 C.F.R. 
§ 3.400 (1998), discussed above.  Accordingly, the claim of 
entitlement to an earlier effective date is denied.

Additional matter

The Board has carefully examined the record in order to 
determine whether there may be an inferred claim of clear and 
unmistakable error (CUE).  See 38 C.F.R. § 3.105(a); Douglas 
v. Derwinski, 2 Vet. App. 103, 109 (1992).  The Board has 
been unable to identify such a claim.  The veteran's appeal 
to the Board and subsequent presentation from his 
representative do not allege CUE in the January 1981 decision 
itself, but rather alleged lack of due process in the 
circumstances surrounding that decision.

The Board notes that this case is unlike Johnston v. Brown, 
10 Vet. App. 80 (1997).  In Johnston, an earlier effective 
date claim based on CUE had been specifically raised by the 
appellant.  See Johnston, 10 Vet. App. at 82, 86.  Such a CUE 
claim has been not raised by this veteran.  Even if a CUE 
claim could be inferred, the Board would be without 
jurisdiction to adjudicate it, in the absence of an RO 
adjudication of it and an appeal timely filed as to it.  See 
Johnston, 10 Vet. App. at 90 (Steinberg, J., concurring).

The veteran's assertion of what he calls a misdiagnosis of 
his disability by service department medical personnel is not 
an assertion of CUE on the part of VA rating personnel in the 
adjudication of his claim.  It is essentially an assertion 
that a service department physician did something wrong 
during service.  Medical personnel, whether they work for VA 
or the service department, are not adjudicators, and as such, 
cannot commit CUE.  See Henry v. Derwinski, 2 Vet. App. 88, 
90 (1992).


ORDER

The claim of entitlement to an effective date prior to March 
1, 1995 for right knee disability is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

